           Case 2:20-cv-02113-APG-DJA Document 11 Filed 02/26/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
 9   FERNANDO HARO, III,
                                                            Case No.: 2:20-cv-02113-APG-DJA
10           Plaintiff,
                                                                           ORDER
11   v.
12   THOMAS KELLER RESTAURANT
13   GROUP, et al.,
14           Defendant(s).
15         On December 16, 2020, the Court granted Plaintiff’s request to proceed in forma
16 pauperis and screened his complaint. (ECF No. 4). Plaintiff was permitted to survive screening
17 with his original complaint and provided with assistance for service of the complaint. To date,
18 service has not been effectuated. As a result, no defendant has appeared.
19         On February 22, 2021, Plaintiff filed an amended complaint with the Court. He did not
20 seek leave to file the amended complaint. Federal Rule of Civil Procedure 15 provides that a
21 party may amend its pleading once as a matter of course within: (a) 21 days after serving it, or
22 (b) . . . 21 days after service of a motion under Rule 12(b) . . .” Fed.R.Civ.P. 15(a)(1). In all
23 other cases, “a party may amend its pleading only with the opposing party’s written consent or
24 the court’s leave. The court should freely give leave when justice so requires.” Id. at (a)(2).
25 Here, the Court finds that Plaintiff should be permitted to proceed on the amended complaint.
26 No defendant has been served or appeared. Therefore, there is no prejudice to permitting the
27 amendment.
28         Accordingly, IT IS ORDERED that:

                                                     1
     Case 2:20-cv-02113-APG-DJA Document 11 Filed 02/26/21 Page 2 of 2




 1   1. The Clerk of the Court shall issue Summons to Defendants and deliver the same to the
 2      U.S. Marshal for service. The Clerk of the Court shall also deliver a copy of the
 3      amended complaint (ECF No. 9) to the U.S. Marshal for service.
 4   2. Plaintiff shall have thirty days in which to furnish the U.S. Marshal with the required
 5      Form USM-285.1 Within twenty days after receiving from the U.S. Marshal a copy of
 6      the Form USM-285, showing whether service has been accomplished, Plaintiff must
 7      file a notice with the court identifying whether defendant was served. If Plaintiff
 8      wishes to have service again attempted on an unserved defendant, a motion must be
 9      filed with the Court identifying the unserved defendant and specifying a more detailed
10      name and/or address for said defendant, or whether some other manner of service
11      should be attempted.
12   3. Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, service must be
13      accomplished within 90 days from the date this order is entered.
14   4. From this point forward, Plaintiff shall serve upon Defendants, or, if appearance has
15      been entered by counsel, upon the attorney(s), a copy of every pleading, motion, or
16      other document submitted for consideration by the court. Plaintiff shall include with
17      the original papers submitted for filing a certificate stating the date that a true and
18      correct copy of the document was mailed to Defendants or counsel for Defendants. The
19      Court may disregard any paper received by a District Judge or Magistrate Judge that
20      has not been filed with the Clerk, and any paper received by a District Judge, Magistrate
21      Judge, or the Clerk that fails to include a certificate of service.
22
23   Dated: February 26, 2021
24                                                   ___________________________________
                                                     DANIEL J. ALBREGTS
25                                                   UNITED STATES MAGISTRATE JUDGE
26
27
28   1 The USM-285 form is available at www.usmarshals.gov/process/usm285.pdf.

                                               2
